AMERICAN INDEPENDENCE FUNDS TRUST 1345 Avenue of the Americas, 2nd Floor New York, NY 10105 (212) 488-1331 January 29, 2016 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) Form N-1A Filing SEC File Numbers: 811-21757; 333-124214 REQUEST FOR ACCELERATION OF EFFECTIVENESS Mr. Grzeskiewicz: Pursuant to Rule461 promulgated under the Securities Act of 1933, as amended, American Independence Funds Trust hereby requests acceleration of the effective date of its Registration Statement on FormN-1A, as amended (the “Registration Statement”), so that it may become effective on February 19, 2016, or as soon as practicable thereafter. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Matrix Capital Group, Inc., the Trust’s principal underwriter, requesting that effectiveness of Post-Effective Amendment No.125 (filed January 27, 2016; Accession No. 0001324443-16-000216) be accelerated to February19, 2016. Sincerely, /s/ John J. Pileggi John J. Pileggi President, American Independence Funds Trust Enclosure Matrix Capital Group, Inc. Lafayette Street New York, New York10003 January 27, 2016 VIA EDGAR Securities and Exchange Commission Division of Investment Management F Street, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) SEC File Numbers: 811-21757; 333-124214 REQUEST FOR ACCELERATION OF EFFECTIVENESS Dear Mr.Grzeskiewicz: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Post-Effective Amendment No.125 to the Trust’s Registration Statement, filed on
